DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Danesh et al. US Patent Publication No. 20190088820.
Regarding claim 1. Danesh discloses a monolithic LED array precursor (Figs: 4a,b, 5a,5b) comprising: 
a plurality of LED structures sharing a first semiconductor layer (semiconductor layer 26), wherein the first semiconductor layer defines a plane of the LED array precursor (layer 26 defines a plane of other layers grown upon it intrinsically ), each LED structure comprising: 
(i) a second semiconductor layer (semiconductor layer 32) on the first semiconductor layer, having an upper surface portion parallel to the plane of the LED array precursor (refer to Fig. 5a, layer 32 has a upper surface parallel to the upper surface of the layer 26), the second semiconductor layer having a regular trapezoidal cross-section normal to the upper surface portion (refer to Fig. 5a, 32 are formed with a trapezoidal cross section normal to the upper surface of 32), such that the second semiconductor layer has sloped sides (refer to Fig. 5a, layer 32 has sloped sides); 
(ii) a third semiconductor layer (QW active region 34) on the second semiconductor layer, having an upper surface portion parallel to the plane of the LED array precursor (QW 34 is formed with upper surface parallel to the plane (upper surface of the layer 26)), the third semiconductor layer having a regular trapezoidal cross-section normal to the upper surface portion, such that the third semiconductor layer has sloped sides parallel to the sloped sides of the second semiconductor layer (34 is formed with trapezoidal cross section with sloped sides parallel to the layer 32 and upper surface parallel to upper surface of layer 32 or 26); 
(iii) a fourth semiconductor layer (layer 36) on the third semiconductor layer, having an upper surface portion parallel to the plane of the LED array precursor (layer 36 has upper surface portion parallel to the plane of the layer 26 and other layers 32, 34), the fourth semiconductor layer having a regular trapezoidal cross-section normal to the upper surface portion, such that the fourth semiconductor layer has sloped sides parallel to the sloped sides of the third semiconductor layer (layer 36 has trapezoidal cross section where sides are sloped and parallel to the sides of the third layer 34 and upper surface is parallel to the upper surface of the other layers 34, 32, 26); and 
(iv) a primary electrical contact (Fig. 5a, electrode 50) on the fourth semiconductor layer, wherein the contact is only on the upper surface portion of the fourth semiconductor layer which is parallel to the plane of the LED array precursor (refer to Fig., 5a, electrode 50 is only on the upper surface portion of the fourth layer 36); 
wherein the third semiconductor layer comprises a plurality of quantum well sub-layers (layer 34 is a quantum well layer with plurality of sub layers 342, 344, ¶83), the quantum well sub-layers having a greater thickness on a portion parallel to the plane of the LED array precursor and a reduced thickness on a portion which is not parallel to the plane of the LED array precursor (refer to Fig. 4a-4b, layers 34 are formed with greater thickness t1 on upper surface of the layer and reduced thickness t2 on the sides not parallel to the upper surface of the other layers 32, 26 that define plane of the LED precursor).  
Regarding claim 2. Danesh discloses the monolithic LED array precursor of claim 1, wherein a spacing of the sloped sides of the third semiconductor layer from the sloped sides of the second semiconductor layer is less than a spacing of the upper surface portion of 3BOUL 3628 the third semiconductor layer from the upper surface portion of the second semiconductor layer (refer to Fig. 4a, spacing (thickness) of the upper surface portion of 34 to the upper surface of layer 32 is greater than the spacing (thickness) of the sloped sides of the layer 34 to the sloped sides of the layer 32), and/or 
wherein a spacing of the sloped sides of the fourth semiconductor layer from the sloped sides of the third semiconductor layer is less than a spacing of the upper surface portion of the fourth semiconductor layer from the upper surface portion of the third semiconductor layer (refer to Fig. 4b, spacing (thickness) of the upper surface portion of 36 to the upper surface of layer 34 is greater than the spacing (thickness) of the sloped sides of the layer 36 to the sloped sides of the layer 34).  
Regarding claim 3. Danesh discloses the monolithic LED array precursor of claim 1, wherein the sloped faces of each layer form a plurality of planar facets (refer to Fig. 4B, 5a, sloped faces of the layers 32, 34, 36 are planar thus are planar facets).  
Regarding claim 4. Danesh discloses the monolithic LED array precursor of claim 1, wherein the second, third and fourth semiconductor layers are shared between LED structures (refer to Fig. 4a-4b, layers 32, 34, 36 are formed in a plurality of regions simultaneous thus are deemed shared).  
Regarding claim 5. Danesh discloses the monolithic LED array precursor of claim 1, wherein the first semiconductor layer has a wurtzite crystal structure with a (0001) plane, and the substantially flat upper surface portion of the fourth semiconductor layer is parallel to the (0001) plane of the first semiconductor layer (layer 26 is formed of GaN (¶69) and formed with c-plane (¶81) upper surfaces).
Regarding claim 6. Danesh discloses the monolithic LED array precursor of claim 1, wherein the first semiconductor layer comprises a plurality of lens structures corresponding to and aligned with the plurality of LED structures (¶178 discloses layer 26 (first layer) of each sub pixel formed with tapered sidewalls to enhance etendue (thus forming a lens structure)). 
Regarding claim 7: Danesh discloses the monolithic LED array precursor of claim 1 and in combination with one or more secondary electrical contacts in electrical communication with the primary electrical contacts across the quantum well sub-layers incorporated into a monolithic LED array (Fig. 5a, ¶95 discloses at least one metal barrier layer is formed on the contacts 50).
Regarding claim 8. Danesh discloses the monolithic LED array precursor of claim 7, wherein the monolithic LED array comprises at least first and second sub-arrays of LED structures, each sub-array capable of emitting light at a different dominant wave-length (¶87 discloses different clusters 44 of active regions 34 being capable of emitting different peak wavelengths).  
Regarding claim 9. Danesh discloses the monolithic LED array according to claim 7 incorporated into a display device (¶88 discloses active regions 34 are part of a display). 
Regarding claim 10. Danesh discloses a method of forming a monolithic LED array precursor (Figs. 4a-5a), the method comprising: 
(i) providing a substrate (24) having a surface (upper surface); 
(ii) forming a continuous first semiconductor layer (layer 26) on the surface of the substrate; 
(iii) selectively masking the first semiconductor layer, by depositing a masking layer, which comprises a plurality of apertures, on the first semiconductor layer (Fig. 4a, masking layer 42 is formed with plurality of apertures on the first semiconductor layer 26); 
(iv) growing a second semiconductor layer on unmasked portions of the first semiconductor layer, through the apertures of the masking layer to form a plurality of columns each having a regular trapezoidal cross-section normal to the substrate and a substantially flat upper surface portion (Fig. 4a-4b, layer 32 is formed through the apertures in the masking layer 42 to form plurality of columns with trapezoidal cross section normal to the upper surface of the substrate 24 and layer 26); 
(v) forming a third semiconductor layer covering the second semiconductor layer (layer 34 is formed covering layer 32), wherein the third semiconductor layer comprises one or more quantum well sub-layers and has a substantially flat upper surface portion (layer 34 is a quantum well layer with plurality of sublayers 342, 344); 
(vi) forming a fourth semiconductor layer covering the third semiconductor layer (layer 36 is formed covering layer 34), whereby the fourth semiconductor layer has a substantially flat upper surface portion (refer to Fig. 4b, layer 36 has flat upper surface portion); 
(vii) forming primary electrical contacts on the substantially flat upper surface portion of the fourth semiconductor layer (Fig. 5a, contacts 50 are formed on the upper surface of the fourth layer 36); and wherein the first to fourth semiconductor layers comprise Group Ill-nitrides (layers 26, 32, 34, 36 comprise Group III-nitrides, ¶:69,76,83,90).  
Regarding claim 11. Danesh discloses the method according to claim 10, wherein the second, third, and fourth semiconductor layers are discontinuous (refer to Fig. 4b, layers 32, 34, 36 are discontinuous over the masking 42).  
Regarding claim 12. Danesh discloses the method according to claim 10, wherein step (iii) comprises: 
(a) depositing a continuous masking layer (¶70, masking layer 42 is deposited over the planar surface of the substrate), and 5BOUL 3628 
(b) selectively removing a plurality of portions of said mask layer to provide a plurality of apertures (¶70 discloses layer 42 is patterned to form openings 43 within), optionally wherein selectively removing a plurality of portions of said masking layer includes selectively removing a plurality of corresponding portions of the first semiconductor layer (note that the limitation selectively removing portions of the first semiconductor layer is optional thus not required as claimed, however also note that ¶73 discloses planar surface of layer 26 (first layer) is exposed under the opening 43 through the mask thus some amount of layer 26 could be removed intrinsically from this process). 
Regarding claim 14. Danesh discloses a method according to claim 10, wherein the plurality of apertures form a regularly spaced array (refer to Fig. 4a, apertures form a regularly spaced array of subpixels 44).  
Regarding claim 15. Danesh discloses a method according to claim 10, wherein the first semiconductor layer has a wurtzite crystal structure with a (0001) plane, and the substantially flat upper surface portion of the fourth semiconductor layer is parallel to the (0001) plane of the first semiconductor layer.  
Regarding claim 16. Danesh discloses a method according to claim 10, the method further comprising forming one or more secondary electrical contacts in electrical communication with the primary electrical contacts across the quantum well sub-layers to form a monolithic LED array (¶111-112 discloses second contacts 70 are formed  which combined with contacts 50 (first contacts) form LED subpixels of a display), preferably wherein the one or more secondary electrical contacts are formed on the first semiconductor layer (contacts 70 are formed on the first layer 26 via the substrate 22 or through layer 60, see Fig. 10).  
Regarding claim 17. Danesh discloses a method according to claim 10, wherein the monolithic LED array precursor comprising at least first and second sub-arrays of LED structures, each sub-array capable of emitting light at a different dominant wavelength (¶87 discloses different clusters 44 of active regions 34 being capable of emitting different peak wavelengths).  
Regarding claim 18. Danesh discloses a method according to claim 10, further comprising a step of at least partially removing the substrate, and at least partially removing the first semiconductor layer to form a plurality of dome or lens structures corresponding to and aligned with each of the plurality of columns of the second semiconductor layer (¶178 discloses layer 26 (first layer) of each sub pixel formed with tapered sidewalls to enhance etendue (thus forming a lens structure)). 
Regarding claim 19. Danesh discloses a method according to claim 10, wherein the substrate is selectively removed to form a plurality of collimating channels, each of the collimating channels aligned with a primary contact formed on the substantially flat upper surface portion of the fourth semiconductor layer (¶106 discloses the substrate (24) and layers 26, 32, 34, 36 are patterned to form pedestals 160, see Fig. 6).


Allowable Subject Matter
Claim 13 is allowed.
Regarding claim 13. Danesh discloses a method of forming a monolithic LED array precursor (Figs. 4-5), the method comprising: (i) providing a substrate (layer 24) having a surface (upper surface); (ii) forming a continuous first semiconductor layer (26) on the surface of the substrate; (iii) forming a second layer (32) on the first semiconductor layer to form a plurality of columns each having a regular trapezoidal cross-section normal to the substrate and a substantially flat upper surface portion (Fig. 4a-4b, layer 32 is formed through the apertures in the masking layer 42 to form plurality of columns with trapezoidal cross section normal to the upper surface of the substrate 24 and layer 26); (v) forming a third semiconductor layer covering the second semiconductor layer (layer 34 is formed covering layer 32), wherein the third semiconductor layer comprises one or more quantum well sub-layers and has a substantially flat upper surface portion (layer 34 is a quantum well layer with plurality of sublayers 342, 344); (vi) forming a fourth semiconductor layer covering the third semiconductor layer (layer 36 is formed covering layer 34), whereby the fourth semiconductor layer has a substantially flat upper surface portion (refer to Fig. 4b, layer 36 has flat upper surface portion); (vii) forming primary electrical contacts on the substantially flat upper surface portion of the fourth semiconductor layer (Fig. 5a, contacts 50 are formed on the upper surface of the fourth layer 36); and wherein the first to fourth semiconductor layers comprise Group Ill-nitrides (layers 26, 32, 34, 36 comprise Group III-nitrides, ¶:69,76,83,90),  
but is silent with respect to the method in combination with selectively treating the first semiconductor layer to form an amorphous surface pattern, wherein the amorphous surface pattern defines a plurality of untreated portions of the first semiconductor layer; (iv) growing a second semiconductor layer on the untreated portions of the first semiconductor layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829